         Case 1:19-mc-00145-TSC Document 210 Filed 08/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
In the Matter of the                             )
Federal Bureau of Prisons’ Execution             )
Protocol Cases,                                  )
                                                 )
LEAD CASE: Roane et al. v. Barr                  )      Case No. 19-mc-145 (TSC)
                                                 )
THIS DOCUMENT RELATES TO ALL                     )
CASES                                            )
                                                 )
                                                 )
                                                 )

                                              ORDER

        The court has received several Motions from two death row inmates, Bille J. Allen and

Dustin J. Higgs, who seek to participate in this litigation. 1 Leave to file the motions is hereby

DENIED. Both movants are attempting to file the motions pro se, even though they are

admittedly represented by counsel. Moreover, the movants are not listed as Plaintiffs of record

in this case.

        The movants are hereby reminded that all communications with the court and all

motions shall be made through counsel.

        The Clerk of the Court shall mail a copy of this order to: 2

                        Billie J. Allen
                        26901-044
                        PO BOX 33
                        Terrw Haute, IN 47808



1
    Copies of the Motions are attached to this order.
2
  The movants are represented by Shawn Nolan, of the Federal Community Defender Office,
Eastern District of Pennsylvania, who is an attorney of record in this case. Accordingly, Mr.
Nolan will receive an email copy of this order via CM-ECF.
                                             Page 1 of 2
       Case 1:19-mc-00145-TSC Document 210 Filed 08/22/20 Page 2 of 2




                  Dustin J. Higgs
                  31133-037
                  P.O. Box 33
                  Terre Haute, IN.
                  47808




Date: August 22, 2020


                                      Tanya S. Chutkan
                                      TANYA S. CHUTKAN
                                      United States District Judge




                                     Page 2 of 2
          Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 1 of 9

                         IN THE UNITED STATES DISTRICT couRm FOR THE
                                  DISTRICT OF COLUBIA
BillieJJ. Allen
                    Plaintiff,
         v.
The Justice Department,
                    Defendants,


                    Motion To Seek Leave To Proceed In Forma Pauperis

          I, Planitiff Billie Allen, Pro Se, seek leave to proceed in
forma pauperis to file the attached motion, any Hereafter; motions,
petitions, and for necessary filings without payment of costs, because
of my poverty, and in the interest of injustice.
          I submit that since my arrest, I have been granted leave to
to proceed in forma pauperis in "all" of my proceedings, because of my
poverty, in:
          Eastern District of Missouri: Eastern Division, Pursuant to
18 U.S.C. 3006A(a)(2)(B), and 18 U.S.C. 3599(a)(2). See(E.D.MO. Case#
4: 07-CV-00027-ERW DOC # 10).
              I declare under the penalty of perjury that tae foregoing is

                                      7 I10 Ida
                                       r1
true:&    correct. Executed on:                                , 2020



                                                          Witness

 illie Allen                                    Authorized by the Act
26901-044                                       July 7, 1955 to AdminiRter
PO BOX 33                                           .,,
Terrw Haute, IN 47808                           0           . C. 4004)
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 2 of 9
                                         2 of
            Case 1:19-mc-00145-TSC Document   2
                                            210-1 Filed 08/22/20 Page 3 of 9




                                                 Authorized by the Act
                                                 July 7, 1955 to Admioi�ter
                                                 Oa:       U.S C. 4004)




��                                                          WITNESS/DATE
31133-037
P.O. Box 33
Terre Haute, IN.
47808
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 4 of 9
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 5 of 9
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 6 of 9
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 7 of 9
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 8 of 9
Case 1:19-mc-00145-TSC Document 210-1 Filed 08/22/20 Page 9 of 9
